1.

            2. Snld Artlclo a+lcs to livcntw2krcn:lnl:
               in a oln$lo cnclosuroon n oounty bnlmdary.
            3. ;:I12.ktic10 POCS not qI;3lytn livcSt?ck
               !-.c:~t
                    In a iorhitc o:lcloxro1cc:ttcdIn a
               ccrtnln su;~Ly, t.z'i
                                   c;uohl;vor:t~xk
                                                 ~111 to
               tax&i in t:lscwii3t;r
                                   ohuro locntot!,altlisu,;h
               3~~~3occlosuroor psturo in p:irtof a
               r.anohlocr.todIn clpvorslcountlos.




county hudltor,Lllbar~or County
Vernon, Tac5
aoar sir:                         Gplnion :io.O243
                                  xc: :.:Lin,?r
                                            or ocnc:.:2ln.-
                                                         cnttlo
                                      on rrrncbcovwln; gax%n of
                                      xvurn1 cmnt;oc.
            This SfYiociis in rocolp. of your 1'5ttorof Jonuary 32,
1939, WJtlialn::            r:mtn: t,h.c‘
               the folloYln;:         :,.'I'.':
                                             u,y~mor iktnto
QWC a lar,Tooqttlo rw.oh citxtod a3 follo~:~:233,C44 acres In
          lt5,C41 in kylor, 11,3X ln ;;lohltn,24,163 in Yoard,
:..ilt::z~or~
 ,,544 ln :imz, end 20050aores ln Arckor County. T!:oranch 13
3"
dlv~dcd Ifit00 lnrp nunbcr ot sognmto 22sturos (t!mo boln,;29
of tkso in :~llborCer
                    Cmnty alone), r:llc>am      sepnrotolyionooC.
&ro   cro nbmt 15,000 cattle on t!iorx-xh as a uihalo,but t:‘o
;:ordoc-0 ConfincC in 33OClfiO ~n3t;lroS.You as an o>laion nmwr-
In; tki;rolloti.7~
                 o.uo3tior.o:
         At tr;othe oi tlicc:~nctcs24               thoro voro
                                    of this 3tatilt0,
-any vary lcr,-.o
               rac:ies In tlh Ut3t3, ~.lt:i
                                         n5 fences chatcocvor,
cxcu?t pxtaps. t!:uon.2oncirollcC,
                                 tk2 v;?slebody of 1x12. ThJ
rsncb involvedin I!olc;;
                      vs. "on htoaio ~h.nchCo., 1C 2, K. 1004,
E